UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6716



ST. CLAIR A. ALLMOND,

                                              Plaintiff - Appellant,

          versus


CHRISTOPHER PREUSS, Sergeant; ERVIN J. TAYLOR,
Officer; VIRGINIA COMMONWEALTH UNIVERSITY PO-
LICE DEPARTMENT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-01-246-2)


Submitted:   June 21, 2001                    Decided:   July 5, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


St. Clair A. Allmond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     St. Clair A. Allmond appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   Allmond v. Preuss, No. CA-01-246-2 (E.D.

Va. Apr. 17, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2